Citation Nr: 9905731	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a low back injury with lumbosacral strain and 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1966 to February 
1968.

This appeal arose from a June 1995 hearing officer decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The hearing officer granted 
entitlement to service connection for residuals of a low back 
injury with lumbosacral strain and disc disease with 
assignment of a 20 percent evaluation.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development in October 1997.

In October 1998 the RO affirmed the 20 percent evaluation for 
residuals of a low back injury with lumbosacral strain and 
disc disease.

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Residuals of a low back injury with lumbosacral strain 
and disc disease are productive of not more than moderate 
impairment.

2.  Residuals of a low back injury with lumbosacral strain 
and disc disease have not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a low back injury with lumbosacral strain and 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the evidence of record discloses that the veteran 
sustained injury to his back while on active duty during the 
Vietnam era.  Additional injury was sustained to the back 
while he was employed as a civilian with the U.S. Postal 
Service in 1981.  There was no residual disablement following 
the above injuries.  He sustained an injury to his back while 
on active duty with the National Guard in June 1993.  He was 
diagnosed with lumbosacral strain.  

On file is the report of a private medical examination 
conducted in March 1994 when the veteran was reported to be 
on active duty with the National Guard.  He reported having 
had back problems since June 1993 when he was installing a 
radio antenna.  A gust of wind was pulling the antenna over 
and he pulled back.  He awakened the following day with 
pains.  He reportedly was told he had a protruding disc when 
treated at a military service hospital.  Since that time he 
had been in constant pain.  

Examination of the spine disclosed tenderness in the lumbar 
area.  Forward flexion was to 70 degrees and lateral flexion 
was to 20 degrees.  Squat was awkward.  Heel to toe walk was 
normal and did not produce complaint of pain.  On 
neurological examination deep tendon reflexes were all brisk 
and symmetrical.  Gait was tandem.  Cranial nerves were 
intact.  The clinical assessment shows the examination was 
consistent with lumbar sprain and disc herniation.  The 
veteran described an excellent treatment program at the VA 
medical center.

VA conducted an orthopedic examination of the veteran in 
January 1995.  He reported having strained his back while 
putting up a radio tower as part of National Guard duty in 
June 1993.  He had had no surgery on his lower back.  He was 
receiving physical therapy from VA.  Tolmetin was his current 
medication.  On examination he walked with a slow, wide-
based, but symmetric gait.  

Examination of the back revealed decreased lumbar lordosis 
and tenderness throughout the lumbar spine, particularly the 
lower region.  There was some tenderness to palpation over 
the right paraspinous muscle with some trigger pointing.  
Flexion at the waist was to 70 degrees and extension was to 
less than 5 degrees.  The veteran noted pain particularly 
during extension.  A neurological examination of the lower 
extremities showed strength was 5/5.  Deep tendon reflexes 
were 2+ bilaterally.  Sensation was intact to light touch and 
pinprick.  The clinical assessment was acute lumbar strain in 
June 1993, degenerative disc disease and protrusion of discs 
noted on magnetic resonance imaging (MRI) in August 1993, and 
no evidence of radiculopathy or nerve impingement at this 
time.  Radiographic studies showed there was no change in the 
appearance of a normal lumbosacral spine.

The veteran presented testimony before a hearing officer at 
the RO in April 1996.  He discussed the disabling 
manifestations of his low back disability.  He stated that he 
suffered from a lot of pain.

An August 1996 MRI concluded in impressions of degenerative 
disc disease extending from L2 through S1; mild central disc 
bulges at L3-4, L4-5, and L5-S1 with no narrowing of the 
vertebral canal or neural foramina; and no evidence of 
metastatic disease of the lumbar spine.

On file are clinical records dated during the 1990's showing 
treatment of the veteran for low back symptomatology.

VA conducted an orthopedic examination of the veteran in 
December 1996.  His current low back discomfort was described 
as belt line and right-sided without radiation.  He denied 
discomfort free intervals.  He had exacerbation with more 
than or equal to one block of ambulation and level ground at 
normal gait, also step/grades, either up or down, less than 
or equal to one flight.  He had low back discomfort at night 
which prevented restful sleep.  Low back discomfort was 
exacerbated with normal activities.  




On examination the veteran walked with a slow antalgic gait.  
The posterior back revealed decreased lumbar lordosis.  
Vertebral bodies were symmetrical and nontender.  There was 
no paravertebral muscle spasm or tenderness.  There was mild 
discomfort with vigorous manipulation of right-sided 
paravertebral muscles at approximately L2-5.  Bilateral 
sacroiliac prominences were palpated vigorously without 
discomfort.  

Passive range of motion lying supine with straight leg 
raising was positive bilaterally at 60 degrees.  Deep tendon 
reflexes in the knees and ankle were 2+/2 with plantar 
reflexes downward.  Dorsiflexion of great toes was intact and 
symmetric bilaterally.  Sensation was intact to light touch 
in L4, L5 and S1 dermatomes.  Gait was symmetric without 
limp.  Heel and toe walking was symmetric and intact.

Active range of motion standing with forward flexion was 0 to 
95 degrees with mild low back discomfort.  Backward extension 
was significantly reduced from 0 to 25 degrees with low back 
discomfort right-sided.  The veteran was able to touch 
fibular heads bilaterally on lateral bending, left greater 
than right despite right-sided low back discomfort.  Rotation 
was decreased but symmetric 0 to 30 degrees with low back 
discomfort.  

The examination diagnosis was chronic lumbosacral strain with 
degenerative disc disease extending from L2 through S1.  
There were mild central disc bulges at L3-4, L4-5 and L5-S1 
with no narrowing of the vertebral canal or neuroforamina.  
The examiner noted the veteran had painful complaints and was 
unresponsive to treatment intervention with diagnosis of 
depression, noncompliance with pain clinic intervention by 
documentation review.  The examiner noted the veteran could 
not be considered totally disabled on the basis of clinical 
evaluation and radiology findings.

VA conducted an orthopedic examination of the veteran in June 
1998.  He reported continued symptomatology.  He reported 
that his right foot was numb.  He had pain on walking.  He 
got intermittent stabbing pains specifically over the lateral 
aspect of the right foot.  He was having difficulty sleeping.  
He reported that he drank heavily.  He had continuous low 
back pain with intermittent discomfort in the right foot.  
The examiner noted that these were similar symptoms 
experienced four years prior when the veteran was examined.  
He reported cancer of the throat and resective procedures to 
the throat, and hypertension.  He was taking stomach 
medications.

On examination the veteran reported that he had not worked 
since 1992.  Pertinent findings obtained on examination show 
he had a symmetrical cervical, dorsal, and lumbar spine.  
There was no hypertonicity and no spasm.  He had positive 5/5 
Waddell's.  Lumbar flexion actively measured with 
inclinometer was to 60 degrees.  Extension was to 0 degrees.  
Lateral bending was to 0 degrees bilaterally.  Rotation 
seated was to 30 degrees.  

The examiner noted the veteran could sit upright with his 
legs outstretched in front of him at which time his back 
flexion was measured at 105 degrees.  The veteran could in 
fact bring his fingertips down to his midcalves.  Seated 
straight leg raising was negative at 105 degrees.  Supine 
straight leg raising was documented with low back pain at the 
level of 40 degrees.  Thigh circumferences were symmetrical 
at 45 centimeters right and left measured 10 centimeters 
above the patella. Calves measured 40 centimeters at right 
and left max calf.  Reflex patella jerks were 2+/4+.  Ankle 
jerks were absent bilaterally.  Sensation was intact to light 
touch over all dermatomes in both lower extremities.  The 
veteran did not perceive pin prick over all dermatomes but 
the veteran reported a reduced sense of pin prick on the 
right lateral foot.

The examination diagnoses were mild degenerative disc disease 
at L4-5 and L5-S1, lumbosacral strain while in service in 
June 1993, probable alcoholism, and strong functional pain 
behaviors/conviction.



The examiner noted he had reviewed the Board's October 1997 
inquiries.  He noted that there was probably no adequate 
pathology present to support the veteran's subjective 
complaints.  He had positive Waddell's.  The limited motion 
he presented with was not borne out with subsequent testing.  
He had unrestricted back range of motion and an essentially 
normal examination with the exception of some numbness over 
the lateral foot.  The examiner noted he could not report 
that the numbness was secondary to the minimal degenerative 
disc disease.  He noted it may well be a result of a very 
mild sensory change due to heavy alcohol intake.

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (1998).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1998).



The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998).  For the purpose 
of rating a disability from arthritis, the lumbar vertebrae 
are considered a group of minor joints.  Id.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually, painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be rated in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

Intervertebral disc syndrome is rated according to 38 C.F.R. 
§ 4.71a, diagnostic code 5293, and provides a 60 percent 
rating when there are persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  Severe intervertebral disc 
syndrome with recurring attacks with intermittent relief is 
rated as 40 percent disabling, moderate disc disease 
manifested by recurring attacks is rated 20 percent 
disabling, and mild manifestations are rated as 10 percent 
disabling.  Id.

The VA Schedule for Rating Disabilities provides a 40 percent 
rating for severe lumbosacral strain as indicated by severe 
listing of the entire spine, positive Goldthwaite's sign, 
osteoarthritic changes and narrowing of the joint spaces.  
38 C.F.R. § 4.71a, diagnostic code 5295. Lumbosacral strain 
manifested by muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in standing 
position warrants a 20 percent evaluation.  Lumbosacral 
strain manifested by characteristic pain on motion warrants a 
10 percent evaluation.  Id.

Limitation of motion of the lumbar spine is rated pursuant to 
38 C.F.R. § 4.71a, diagnostic code 5292.  This code provides 
for a 10 percent rating for slight limitation of motion, a 20 
percent evaluation where limitation is moderate, and a 40 
percent evaluation for severe limitation of motion.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his residuals 
of a low back injury with lumbosacral strain and disc disease 
is well grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran's 
assertions concerning the severity of his low back disability 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).  

The Board is also satisfied that in view of the October 1997 
remand of the case to the RO for further development, all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The RO has rated the appellant's low back disability as 20 
percent disabling under diagnostic code 5292, for moderate 
limitation of motion of the lumbar spine.  The Board's review 
of the evidentiary record discloses that severe limitation of 
motion of the lumbar spine has not been shown on the VA 
examinations conducted pursuant to the present claim on 
appeal.  In fact, when the veteran was last examined by VA in 
1998, the VA examiner opined that he had unrestricted back 
range of motion.  Under the circumstances, the Board finds 
that in the absence of a demonstration of severe limitation 
of motion of the lumbar spine, a rating in excess of 20 
percent is not warranted under diagnostic code 5292.

Lumbosacral strain is also part of the veteran's service-
connected low back disability.  Accordingly, consideration of 
an increased evaluation under diagnostic code 5295 for 
lumbosacral strain is proper.  The current 20 percent 
evaluation contemplates not more than moderate lumbosacral 
strain.  However, this disorder was reported by history only 
when the veteran was last examined by VA in 1998.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, etc., is clearly 
not shown by the evidence of record and accordingly an 
increased evaluation under diagnostic code 5295 is not 
warranted.

Disc disease is also a clinical feature of the veteran's 
service-connected low back disability, thereby warranting 
consideration of an increased evaluation under diagnostic 
code 5293 for intervertebral disc syndrome.  The current 20 
percent evaluation contemplates not more than moderate 
intervertebral disc syndrome manifested by recurring attacks.  
The next higher evaluation of 40 percent requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  

The most recent VA examination conducted by VA in June 1998 
shows the examiner characterized the veteran's degenerative 
disc disease as mild in nature, in other words, reflective of 
a level of impairment contemplated in a 10 percent 
evaluation.  In view of the foregoing, the Board finds no 
basis upon which to predicate a grant of entitlement to an 
evaluation in excess of 20 percent for the appellant's low 
back disability under diagnostic code 5293.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  Furthermore, the Board recognizes 
there are situations in which application of 38 C.F.R. §§ 
4.40, 4.45, 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, weakened 
movement, excess fatigability, incoordination, or pain or 
movement of the veteran's joints.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.  The VA General Counsel in a precedent opinion has 
held that diagnostic code 5293, for intervertebral disc 
syndrome, involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40 ,4.45 is applicable.  
VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  The codes applied in 
the veteran's rating for his back disability contemplate 
limitation of motion of the lumbar spine in evaluating the 
claimant's appeal for increased compensation benefits.

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain or due to flare-ups, as the veteran's complaints of 
pain referable to the back have been noted on VA examinations 
not to be supported by adequate pathology.  More 
specifically, when the veteran was last examined by VA in 
June 1998, the VA examiner recorded that the limited motion 
the veteran presented with was not borne out by subsequent 
testing.  

The examiner noted that subsequent testing disclosed 
unrestricted back range of motion.  The right foot numbness 
was attributed to heavy alcohol intake, a nonservice-
connected disorder.  Furthermore, the VA examiner noted that 
the veteran did not demonstrate any weakened movement, and 
there was no evidence of any excess fatigability or 
incoordination.  The pain manifested by the veteran was 
considered nonorganic in origin and there was noted to be no 
evidence of atrophy in the lumbar paraspinal muscles of the 
lower extremities.

The veteran has consistently complained of pain on VA 
examinations.  The Board notes that a lay person can provide 
evidence of visible symptoms.  Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board noted above, 
this is not the veteran's case.  Dysfunction due to pain was 
not supported by adequate pathology in the opinion of the VA 
examiner.

With respect to arthritis, the Board notes that service 
connection has not been formally granted for arthritis, a 
disorder not reported or diagnosed as the result of VA 
examinations including radiographic studies.  Accordingly, 
consideration assignment of increased compensation benefits 
on the basis of the criteria for rating arthritis is not 
warranted.

The Board notes that the appellant's service-connected low 
back disability has not rendered his disability picture 
unusual or exceptional in nature.  In this regard, it has not 
markedly interfered with employment.  More specifically, in 
June 1998 the VA examiner noted that the veteran was fully 
capable of working an eight hour per day forty hour week and 
could perform jobs requiring lifting at least 20 pounds 
frequently.  

It was noted the veteran could also sit, stand, and walk 
throughout the normal course of a day.  Additionally, the 
Board notes that the veteran has not required frequent 
inpatient care for his low back disability.  The application 
of regular schedular standards has not been rendered 
impractical and no basis exists upon which to predicate a 
grant of an increased evaluation on an extraschedular basis.  
38 C.F.R. § 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
residuals of a low back injury with lumbosacral strain and 
disc disease.  38 C.F.R. § 4.7.  For the foregoing reasons, 
the Board concludes that the evidentiary record does not 
support a grant of entitlement to an evaluation in excess of 
20 percent for residuals of a low back injury with 
lumbosacral strain and disc disease with application of all 
pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for the low back 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a low back injury with lumbosacral strain and 
disc disease is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

